      Case 2:20-cv-02239-DDC-JPO Document 31 Filed 06/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

  MITCHELL DORFMAN, derivatively on behalf
  of MGP INGREDIENTS, INC.,
                                                    Case No.: 2:20-cv-02239
         Plaintiff,

         v.
                                                    NOTICE OF CHANGE OF ADDRESS
  AUGUSTUS C. GRIFFIN, THOMAS K.
  PIGOTT, BRANDON M. GALL, DAVID J.
  COLO, JAMES L. BAREUTHER, TERRENCE
  P. DUNN, ANTHONY P. FOGLIO, LYNN H.
  JENKINS, GEORGE W. PAGE, JR., KAREN
  L. SEABERG, and M. JEANNINE
  STRANDJORD,

         Defendants,

         and

  MGP INGREDIENTS, INC.,

         Nominal Defendant.



       PLEASE TAKE NOTICE that, effective immediately, the mailing address for Timothy

Brown of The Brown Law Firm, P.C., attorney for Plaintiffs, has changed. All pleadings, notices,

correspondence and other documents should be addressed as follows:

Timothy Brown
The Brown Law Firm, P.C.
767 Third Avenue, Suite 2501
New York, NY 10017
Tel: 516-922-5427
Fax: 516-344-6204
Email: tbrown@thebrownlawfirm.net

       The e-mail address remains unchanged.

Dated: June 10, 2021                               Respectfully submitted,

                                                   THE BROWN LAW FIRM, P.C.
Case 2:20-cv-02239-DDC-JPO Document 31 Filed 06/21/21 Page 2 of 2




                                   /s/ Timothy Brown
                                   Timothy Brown (admitted pro hac vice)
                                   767 Third Avenue, Suite 2501
                                   New York, NY 10017
                                   Tel: 516-922-5427
                                   Fax: 516-344-6204
                                   Email: tbrown@thebrownlawfirm.net

                                   Counsel for Plaintiff
